El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El artículo 333 del Código Penal prescribe lo siguiente:
“Art. 333. — Todo el que fabricare o conservare en su poder más de 100 libras de pólvora, nitroglicerina u otra substancia explosiva den-tro’ de alguna población o que lo llevare o condujere por las calles de la misma, sin tomar las precauciones prevenidas por la ley o exi-gidas por las ordenanzas de dicha población, será culpable de misdemeanor.”
La denuncia en su esencia fué la siguiente:
“Yo, José R. Yázquez, Sargento P. I., vecino de Fajardo, calle Del Río No. 12, mayor de edad, formulo denuncia contra West India Oil Co., o su representante Armando Sifre, por delito de infracción artículo 333 del Código Penal (delito contra la salud y seguridad pública), cometido de la manera siguiente: Que en febrero 14, 1922, y hora y en la calle Muñoz Rivera, de Fajardo, P. R., etc., el acusado West India Oil Co., o su representante Armando Sifre, allí y entonces, voluntaria, ilegal y maliciosamente, conservan en su poder dentro de la población más de 150 libras de substancia explosiva, gasolina, sin tomar las precauciones prevenidas por las ordenanzas de la población, etc. ’ ’
*486El gobierno está conforme en que de acuerdo con los he-chos alegados en la denuncia el art. 333, supra, no es de aplicación.
Convenimos con la apelante y el gobierno en qne por el hecho de conservarse gasolina no se incurre en la sanción del artículo 333. La idea de ese artículo es el conservarse una substancia explosiva semejante por su naturaleza a la pól-vora o la nitroglicerina. La gasolina si bien es explosiva no es “altamente explosiva” dentro del significado del estatuto.
Debe revocarse la sentencia y absolverse al acusado.

jRevocada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso- - ciados Aldrey, Hutchison y Franco Soto.